       Case 2:20-cv-02019-SGC Document 15 Filed 02/05/21 Page 1 of 8                FILED
                                                                           2021 Feb-05 PM 03:15
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA


DAVID C. SPENCER                             )
                                             )
      Plaintiff,                             )
                                             )
                                             )   Case Action Number:
                                             )   CV-2:20CV-02019-SGC
                                             )
vs.                                          )
                                             )
FRANKLIN AMERICAN HOME                       )
MORTGAGE AND                                 )
CITIZENS BANK, NA D/B/A                      )
CITIZENS ONE HOME LOANS                      )
                                             )
                                             )
Defendants.                                  )


                REPORT OF PARTIES’ PLANNING MEETING


      1.      Parties: Pursuant to Rule 26, a telephonic meeting was held on

      February 3, 2021 and was attended by Shane Sears, counsel for Plaintiff

      David C. Spencer (“Plaintiff”) and Amanda Beckett, counsel for Defendants

      Franklin American Home Mortgage (“Franklin American”) and Citizens

      Bank, N.A. d/b/a Citizens One Home Loans and FAMC Subsidiary

      Company (“Citizens”). The purpose of the meeting was to prepare the

      Parties’ proposed discovery plan. The information reported below is the

      product of the Parties’ meeting.

                                         1
 Case 2:20-cv-02019-SGC Document 15 Filed 02/05/21 Page 2 of 8




2.    Nature of the case: On November 5, 2020, Plaintiff filed his

Complaint in the action entitled David C. Spencer v. Franklin American and

Citizens Bank, Case No. CV-2020-903782 in the Circuit Court of Jefferson

County, Alabama, Birmingham Division. Defendants removed the case to

this Court on December 16, 2020. (Doc. 1).        Plaintiff filed a motion to

remand on January 4, 2021. Plaintiff’s Complaint alleges nine (9) causes of

action related to the handling of Plaintiff’s home mortgage. Plaintiff claims

that the Defendants’ alleged acts and/or omissions violated both state and

federal banking laws. The Defendants deny any and all wrongdoing on their

part, and disclaim any liability for their actions and/or omissions with regard

to the Plaintiff and to the alleged loan.

3.    Initial Disclosures: The Parties will exchange the information

required by Fed. R. Civ. P. 26(a)(1) by February 16, 2021, and will

supplement, where applicable, as soon as practicable thereafter.

4.    Electronically Stored Information (“ESI”): The Parties agree to

take such action as is necessary to preserve any electronically stored

information related to claims that may be discoverable and maintained by

the Parties in an electronic format. Disclosure or discovery of any such

information will be managed in accordance with the Federal Rules of Civil

Procedure. Discovery of electronically stored information should be handled

as follows: All documents will be produced in jpg, single-page tiff load files
                                     2
 Case 2:20-cv-02019-SGC Document 15 Filed 02/05/21 Page 3 of 8




or other formats, suitable for being downloaded into Relativity,

Concordance, Summation, Xact Data or other document management

systems to be specified by counsel. If native information reveals additional

relevant information, the parties may request production of the native

version of a limited number of documents by identifying the document by

bates number. In the event of inadvertent disclosure of documents containing

attorney-client privileged and/or attorney work product information, the

Parties agree that upon notification they shall promptly return such

documents to the disclosing party, they shall not retain any copies thereof,

and they shall otherwise comply with the limitations imposed by Rule 26(b)

(5)(B). The Parties agree that inclusion of any inadvertently produced

document or information in a production shall not result in the waiver of any

privilege or protection associated with such document nor result in a subject

matter waiver of any kind. A producing party may demand the return of any

inadvertently produced document, which demand shall be made to the

receiving party’s counsel in writing within 5 business days of discovering

the inadvertent disclosure, and shall include a privilege log for such

inadvertently produced document that is consistent with the requirements of

the Federal Rules of Civil Procedure, setting forth the basis for the claim of

privilege for the inadvertently produced document. In the event that any

portion of the inadvertently produced document does not contain privileged
                                   3
 Case 2:20-cv-02019-SGC Document 15 Filed 02/05/21 Page 4 of 8




information, the producing party shall also provide a redacted copy of the

inadvertently produced document that omits the information that the

producing party believes is subject to the claim of privilege. Upon receipt of

a written demand for return of an inadvertently produced document, the

receiving party shall promptly return the inadvertently produced document

(and any copies thereof) to the producing party and shall promptly delete all

electronic versions of the document. The receiving party shall also seek to

secure the return of any inadvertently produced document from any third-

party to whom it was delivered and request that such third-party also delete

all electronic versions of the document. The receiving party may object to

the producing party’s designation of an inadvertently produced document by

providing written notice of such objection within five (5) business days of its

receipt of a written demand for the return of an inadvertently produced

document. Any such objection shall be resolved by the Court after an in

camera review of the inadvertently produced document. Pending resolution

of the matter by the Court, the parties shall not use or distribute any

documents that are claimed to be inadvertently produced documents in the

litigation or otherwise. The parties reserve the right to ask the Court to enter

a stipulated Protective Order pursuant to Rule 502, F.R.E., as contemplated

by Rule 26(f)(3)(D).



                                    4
 Case 2:20-cv-02019-SGC Document 15 Filed 02/05/21 Page 5 of 8




5.    Preservation of Discoverable Information: The Parties are taking

appropriate measures to preserve their respective records relating to this case

and discoverable information, and the Parties are not aware of, and do not

anticipate any, issues concerning the preservation of discoverable

information.

6.    Interest in Mediation: The Parties are open to mediation of this case,

but would prefer to engage in some measure of discovery in order to test the

sufficiency of the claims and defenses prior to requesting a mediation order.

7.    Discovery Plan: The Parties jointly propose to the Court the

following discovery plan:

      a.       Discovery will be needed on all claims and defenses as set forth

in the Parties’ pleadings.

      b.       All discovery will be commenced in time to be completed by

September 17, 2021. The Parties anticipate multiple depositions in this

matter and the exchange of many documents.

      c.       Limitations on Interrogatories: Maximum of 30

interrogatories (including discrete subparts) by each Party to any other Party.

Responses due 30 days after service, unless otherwise agreed by the Parties.

      d.       Limitations on Requests for Production: Maximum of 30

requests for production (include discrete subparts) to any other Party.

Responses due 30 days after service, unless otherwise agreed by the Parties.
                                    5
 Case 2:20-cv-02019-SGC Document 15 Filed 02/05/21 Page 6 of 8




      e.     Limitations on Requests for Admission: Maximum of 30

requests for admission by each Party to any other Party, with responses due

30 days after service, unless otherwise agreed by the Parties.

      f.     Limitations on Depositions: The Parties anticipate that at least

6 depositions will need to be taken, but not to exceed 5 depositions by any

Party, unless otherwise agreed by the Parties. Each deposition is limited to a

maximum of 7 hours, unless otherwise agreed by the Parties or upon the

Order of the Court.

      g.     Expert Disclosures: Each Party will disclose their intention to

use an expert to every other Party as soon as that decision is made, and Rule

26(a)(2) expert reports are due December 10, 2021. If rebuttal experts are

required based upon a submitted expert report, Parties have until February

11, 2022 to disclose such an expert and to submit that expert’s report.

8.    Parties and Pleadings: Plaintiff is allowed until April 1, 2022, to

join additional parties and to amend the pleadings. Defendants are allowed

until March 6, 2022 to join additional parties and amend the pleadings.

9.    Dispositive and Non-dispositive Motions: All potentially dispositive

motions should be filed by October 28, 2021. As with all deadlines

contained in this Report, this deadline is subject to any order of this Court.

10.   Final lists of witnesses and exhibits under Fed. R. Civ. P. 26(a)(3)

and lists of deposition designations for trial testimony must be served and
                                    6
       Case 2:20-cv-02019-SGC Document 15 Filed 02/05/21 Page 7 of 8




      filed 30 days before trial. The Parties shall have 7 days after service of final

      lists of witnesses and exhibits to file objections under Fed. R. Civ. P. 26(a)

      (3).

      11.    Additional Conferences: A Final Pretrial Conference is requested at

      least 7 days prior to the trial date.

      12.    Trial: The case should be ready for trial by March 2022. At this time,

      the parties believe the trial will take approximately 3 days.

      DATED this 5th day of February, 2021.




                                       /s/ Shane T. Sears
                                       Shane T. Sears
                                       Attorney for David C. Spencer
OF COUNSEL:
THE SEARS FIRM, P.C.
The Sears Building
5809 Feldspar Way, Suite 200
Birmingham, AL 35244
ssears@me.com




                                          7
        Case 2:20-cv-02019-SGC Document 15 Filed 02/05/21 Page 8 of 8




                                      /s/ Amanda M. Beckett
                                      Amanda M. Beckett
                                      Attorney for Franklin American and
                                      Citizens Bank, N.A. d/b/a Citizens One
                                      Home Loans and FAMC Subsidiary
                                      Company

OF COUNSEL:
Rubin Lublin, LLC
428 North Lamar Blvd, Suite 107
Oxford, MS 38655
abeckett@rlselaw.com

                           CERTIFICATE OF SERVICE


      I hereby certify that on February 5, 2021, I filed a copy of the forgoing with
the Clerk of Court via the CM/ECF electronically filing system.


                                      /s/ Shane T. Sears
                                      OF COUNSEL




                                         8
